Citation Nr: 1543366	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  08-25 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for lung disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel







INTRODUCTION

The Veteran had active military service from November 1973 to September 1979, and then served in the United States Army Reserve until December 2004, with periods of active and inactive duty for training (ADUTRA and INADUTRA).

This appeal is before the Board of Veteran's Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The Board remanded the case in November 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a current lung disorder as a result of an injury incurred during active duty service. 

The Board remanded this case in November 2014 for an opinion regarding etiology of the Veteran's claimed lung disorder. The examiner was asked to provide an opinion, with consideration of the Veteran's lay statements regarding intermittent shortness of breath, as to whether the Veteran has any current lung or pulmonary disability, to include current residual of an in-service pneumothorax. The examiner was also asked to consider the Veteran's medical records regarding his November 1999 motor vehicle incident. An opinion was obtained. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

However, since the December 2014 addendum opinion, treatment records regarding the Veteran's lung disorder have been added to the record, such as the December 2014 pulmonary function exam. As such, the Board finds that a remand is warranted in order to obtain an additional examination and opinion. See Barr, 21 Vet. App. 311.

Accordingly, the case is REMANDED for the following action:

1. Obtain and address all VA and private treatment records for the Veteran dated from December 2013 to the present. All actions to obtain the requested records should be documented fully in the claims file. If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2. Schedule the Veteran for a VA examination to determine the current nature and etiology of any lung disorder, to include any disorder that has the symptoms of shortness of breath. The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination. Any medically indicated tests should be accomplished.

3.  After a review of the evidence, to include the Veteran's service treatment records, VA treatment records and examination report, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether the Veteran has a current lung disorder or any disorder that has the symptoms of shortness of breath, and to opine if it is at least as likely as not (50 percent probability or more) that any current lung disorder or any disorder that has the symptoms of shortness of breath began in service, was caused by service, or is otherwise related to service.

4. After all development has been completed, re-adjudicate the claims of entitlement to service connection for lung disorder. If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




